WR-83,797-01,02
                                                                             W5
                                                                 COURT OF CRIMINAL APPEALS
                                                                                  AUSTIN, TEXAS
                                                                 Transmitted 8/28/2015 2:59:37 PM
                                                                   Accepted 8/28/2015 3:57:24 PM
                                                                                   ABEL ACOSTA
                        DOCKET NO. __________                                              CLERK

                               IN THE                             RECEIVED
                     COURT OF CRIMINAL APPEALS             COURT OF CRIMINAL APPEALS
                                                                  8/28/2015
                         AT AUSTIN, TEXAS                    ABEL ACOSTA, CLERK



                                IN RE:
                            DARRELL CURLEE,
                                Relator


                     MOTION FOR LEAVE TO FILE
               PETITION FOR WRIT OF MANDAMUS AND
                       WRIT OF PROHIBITION


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

      Darrell Curlee, Relator, moves this Court to grant him leave to file his

Petition for Writ of Mandamus and Writ of Prohibition, and shows:

      1.    Concomitantly with filing of this Motion, Relator is tendering to

the Clerk of the Court his Petition for Writ of Mandamus and Writ of

Prohibition. That Petition is incorporated into this Motion, by reference, for

all intents and purposes, as though set forth herein verbatim.

      2.    Relator represents that his Petition for Writ of Mandamus

presents an issue of great importance which may be paraphrased as follows:

may a judge ignore a defendant’s Due Process rights and this Court’s

pronouncements of law by tacitly removing appointed counsel on a whim,

                                      1
without a hearing.

      3.    Relator suggests that this issue is of great importance, not only to

him, but to the criminal jurisprudence of Texas.

      4.    Relator therefore prays that this Honorable Court grant him leave

to file his Petition for Writ of Mandamus and Writ of Prohibition. Relator

prays for general relief.

                              Respectfully submitted,

                              /s/ Terence Russell
                              Terence A. “Tiger” Russell
                              S.B.O.T. #17437070
                              1040 E. Elm St.
                              Hillsboro, Texas 76645
                              Tel: (254) 580-9282
                              Fax: (254) 582-5593
                              tiger_russell@att.net
                              Attorney for Relator, Darrell Curlee

                              L.T. “Butch” Bradt #02841600
                              14015 Southwest Freeway, Suite 4
                              Sugar Land, Texas 77478
                              (281) 201-0700
                              Fax: (281) 201-1202
                              ltbradt@flash.net

                       CERTIFICATE OF SERVICE

       I, the undersigned attorney, in accordance with the Rule 9.5, T.R.A.P.,
certify that a true and correct copy of the foregoing Petition was delivered to:

RESPONDENT:
Honorable A. Lee Harris

                                       2
66th Judicial District Court
PO Box 284
Hill County Courthouse
Hillsboro, Texas 76645
(254) 582-4045

STATE:
Mark Pratt, District Attorney
PO Box 400
Hill County Courthouse
Hillsboro, Texas 76645
Phone: (254) 582-4070
Fax: (254) 582-4036

ADDITIONAL COUNSEL:
Lyle Vincent Gripp
100 N 6th St., Suite 703
Waco, TX 76701
254-756-1112

     On August 28, 2015.



                                    /s/ Terence Russell
                                    Terence A. “Tiger” Russell




                                3